FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CAMERINO RAMON GONZALEZ-                         No. 12-73334
SANCHEZ,
                                                 Agency No. A087-431-985
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Camerino Ramon Gonzalez-Sanchez, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration Appeals (“BIA”)

dismissing his appeal from the decision of an immigration judge (“IJ”) denying his

motion to continue removal proceedings. We have jurisdiction under 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for an abuse of discretion the agency’s denial of a continuance,

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and

review de novo whether the agency applied a correct legal standard, Florez-de

Solis v. INS, 796 F.2d 330, 333 (9th Cir. 1986). We deny the petition for review.

      The agency did not abuse its discretion by denying Gonzalez-Sanchez’s

motion to continue in order to wait for the outcome of his state-court petition for

post-conviction relief, because Gonzalez-Sanchez failed to demonstrate good cause

for a continuance. See Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011)

(“[A]n IJ ‘may grant a motion for continuance for good cause shown.’” (citation

omitted)). Gonzalez-Sanchez conceded the finality of his conviction and his

resulting ineligibility for relief from removal, and post-conviction relief remained a

merely speculative possibility at the time of his final hearing. See id. (“[T]he IJ

[is] not required to grant a continuance based on . . . speculations.”); see also

Sandoval-Luna, 526 F.3d at 1247 (rejecting an abuse-of-discretion challenge to an

IJ’s denial of a continuance where “no relief was then immediately available”).

      The BIA applied the correct legal criteria to Gonzalez-Sanchez’s request for

a continuance and adequately considered his arguments on appeal. See Mendez-

Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009) (concluding that “the IJ

applied the correct legal standard” in a case where “the IJ expressly cited and


                                           2                                        12-73334
applied [relevant case law] in rendering its decision, which is all our review

requires”); see also Brezilien v. Holder, 569 F.3d 403, 411 (9th Cir. 2009) (“Where

the BIA conducts a de novo review, ‘[a]ny error committed by the IJ will be

rendered harmless by the Board’s application of the correct legal standard.’”

(citation omitted)).

      PETITION FOR REVIEW DENIED.




                                          3                                      12-73334